Contrary to the defendant’s contention, the Supreme Court properly assessed him 20 points under risk factor number 4 (continuing course of sexual misconduct), based on clear and convincing evidence that the defendant engaged in several acts of sexual contact with the child victim over a period of approximately 2 years (see People v Mingo, 49 AD3d 148 [2d Dept 2008]; People v Atkinson, 34 AD3d 551 [2006]; People v Terdeman, 175 Misc 2d 379, 382-384 [1997]).
The defendant was also properly assessed 15 points under risk factor number 12, based on his failure to accept responsibility for the underlying offenses, coupled with his expulsion from a sex offender treatment program in 2001 (see People v Lewis, 37 AD3d 689 [2007]; People v Morales, 33 AD3d 982 [2006]). Moreover, the Supreme Court properly assessed 15 points under risk factor number 14 because of the defendant’s unsupervised release from prison (see People v Lewis, 37 AD3d 689 [2007]).
In light of the above, the defendant was properly designated a level two sex offender. Skelos, J.P., Fisher, Covello and Eng, JJ., concur.